DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The subject matter of claims 2 and 4, i.e. setting a frequency to a third frequency which is higher than the second frequency must be shown.  At present, the disclosure only recites/shows a first and second frequency and setting the frequency to be the first frequency f1 at the falling timing (Fig. 6).  Therefore, the subject matter of claims 2 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a semiconductor device” in line 9.  It is unclear whether this is the same as the device recited in line 2. 

	Claims 2 and 4 are dependent on claim 1 and 3 respectively and inherits their deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al., US 20190381597 in view of Kido et al., JP 2001275393
As to claim 1, Miyajima discloses a power supply circuit, comprising: a transformer (Fig. 1; transformer 3); an inverter circuit provided on a primary side of the transformer and controlled by a PWM signal (Fig. 1; ¶[0043]; “current controller 81 generates an output control driving signal for controlling the switching elements of the inverter circuit 2 by PWM control”); a rectifier circuit provided on a secondary side of the transformer and including a DC reactor (Fig. 1; rectifying and smoothing 5); and a control circuit controlling the PWM signal (Fig. 1; cuurent controller 81) so as to output a pulsed output current from the rectifier circuit (Fig. 1; current output from inverter 2 to transformer 3 to rectifying/smoothing 5) to a semiconductor device (Fig. 1; switching element Q1 is a semiconductor device), wherein the control circuit sets a frequency of the PWM signal to a first PWM frequency at rising timing of the output current (Fig. 4; PWM frequency shown as output current Iout rises).

Kido discloses a circuit for measuring transient thermal resistances of a semiconductor device (Background; ¶[0006]; thermal resistance exists between junction/case of the IGBT of inverter, preventing a rise in temperature with a PWM method is disclosed), comprising: 
outputting a pulsed output current controlled by a PWM signal to a semiconductor device (Fig. 2; PWM generator 5 outputs signal to the inverter IGBT); setting a frequency of a PWM signal to a first PWM frequency at rising timing of the output current (¶[0020]-[0037]; PWM generator signal inherently has a frequency, therefore initial frequency is considered a first frequency); and setting a frequency of the PWM signal to a second PWM frequency (¶[0020]-[0037]; when “output current is higher than the set value, the carrier frequency of the PWM control is lowered”, i.e. a second frequency) at timing when a predetermined time t1 elapses from the rising timing of the output current (¶[0020]-[0037]; “carrier frequency is gradually reduced according to the duration from the time when the condition is satisfied”), wherein the first PWM frequency is higher than the second PWM frequency (¶[0016]; “switching the carrier frequency of the WM control from a regular frequency to a lower frequency”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate setting a frequency to a lower frequency as taught by Kido into the device of 
As to claim 3, Miyajima discloses a method comprising: outputting a pulsed output current from an inverter circuit controlled by a PWM signal (Fig. 1; current output from inverter 2 controlled by current controller 83) to a semiconductor device (Fig. 1; switching element Q1 is a semiconductor device); setting a frequency of a PWM signal to a first PWM frequency at rising timing of the output current (Fig. 4; PWM frequency shown as output current Iout rises).
Miyajima is silent in a method of measuring transient thermal resistances of the semiconductor device and setting a frequency of the PWM signal to a second PWM frequency at timing when a predetermined time t1 elapses from the rising timing of the output current, wherein the first PWM frequency is higher than the second PWM frequency.
Kido discloses a method of measuring transient thermal resistances of a semiconductor device (Background; ¶[0006]; thermal resistance exists between junction/case of the IGBT of inverter, preventing a rise in temperature with a PWM method is disclosed), comprising: 
outputting a pulsed output current controlled by a PWM signal to a semiconductor device (Fig. 2; PWM generator 5 outputs signal to the inverter IGBT); setting a frequency of a PWM signal to a first PWM frequency at rising timing of the output current (¶[0020]-[0037]; PWM generator signal inherently has a frequency, therefore initial frequency is considered a first frequency); and setting a frequency of the PWM signal to a second PWM frequency (¶[0020]-[0037]; when “output current is higher than the set value, the carrier frequency of the PWM control is lowered”, i.e. a second frequency) at timing when a predetermined time t1 elapses from the rising timing of the output current (¶[0020]-[0037]; “carrier frequency is gradually 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate setting a frequency to a lower frequency as taught by Kido into the device of Miyajima in order to achieve the predictable result of providing switching function to the inverter device so that a rise in temperature of the semiconductor is prevented (Kido, ¶[0006]).

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Kido (as applied to claims 1 and 3) and further in view of Higashi et al., US 20190074821
As to claim 2, Miyajima in view of Kido discloses the power supply circuit for measuring transient thermal resistances of a semiconductor device according to claim 1.  Miyajima as modified does not explicitly disclose wherein the control circuit sets a frequency of the PWM signal to a third PWM frequency at falling timing of the output current, and sets the third PWM frequency to be higher than the second PWM frequency.  However, Higashi discloses a PWM control method wherein a control circuit sets a frequency of a PWM signal to a third PWM frequency at falling timing of the output current (See Figs. 4, 9, 10, 13; switching frequencies from high to low frequencies as in Fig. 4 and 10; and from low to high frequencies as in fig. 9 and 13 which can be according to output current. See¶[0005]), and sets the third PWM frequency to be higher than a second PWM frequency (Fig. 13; switching frequency is changed to a higher frequency of 150kHz, See ¶[0104]-[0105).  It would have been obvious to one of ordinary skill 
As to claim 4, Miyajima in view of Kido discloses the method of measuring transient thermal resistances of a semiconductor device according to claim 3.  Miyajima as modified does not explicitly disclose wherein setting a frequency of the PWM signal to a third PWM frequency at falling timing of the output current, wherein the third PWM frequency is higher than the second PWM frequency. However, Higashi discloses a PWM control method and setting a frequency of a PWM signal to a third PWM frequency at falling timing of the output current (See Figs. 4, 9, 10, 13; switching frequencies from high to low frequencies as in Fig. 4 and 10; and from low to high frequencies as in fig. 9 and 13 which can be according to output current. See¶[0005]), wherein the third PWM frequency is higher than a second PWM frequency (Fig. 13; switching frequency is changed to a higher frequency of 150kHz, See ¶[0104]-[0105).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate switching from a lower frequency to a higher frequency as taught by Higashi into the PWM control of Miyajima as modified for the benefit of enhancing energy conservation of the power supply apparatus since switching losses are caused during high current output (as evidenced by Kido reference) and having a lower current output which occurs during a falling timing or rising timing would be less prone to switching losses while maintaining responsiveness of the DUT. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andoh et al., US 20100007327 discloses a device for measuring current flowing through a DUT.
Shishido, JP 2002228704 discloses a temperature control method for semiconductor chip. 
Ikejiri et al., US 10086463 discloses a power supply apparatus with a PWM control.
Obara, US 20090179652 discloses a power supply circuit for a DUT. 
Morimoto et al., US 10065261 discloses a power supply apparatus using PWM control. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868